
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 790
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mr. Daniel E. Lungren of
			 California (for himself and Mr.
			 Shimkus) submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of
		  August 23 as Black Ribbon Day to recognize the victims of Soviet Communist and
		  Nazi regimes.
	
	
		Whereas the United States Government has actively
			 advocated for and continues to support the principles by the United Nations
			 Universal Declaration of Human Rights and the United Nations General Assembly
			 resolution 260 (III) of December 9, 1948;
		Whereas Captive Nations Week, signed into law (Public Law
			 86–90) by President Dwight D. Eisenhower in 1959, raised public awareness of
			 the oppression of nations under the control of Communist and other
			 nondemocratic governments;
		Whereas the European Parliament resolution on European
			 conscience and totalitarianism of April 2, 2009, and the Black Ribbon Day
			 resolution adopted by the Parliament of Canada of November 30, 2009, establish
			 a day of remembrance for victims of Communist and Nazi regimes to remember and
			 commemorate their victims;
		Whereas August 23 would be an appropriate date to
			 designate as Black Ribbon Day to remember and never forget the terror millions
			 of citizens in Central and Eastern Europe experienced for more than 40 years by
			 ruthless military, economic, and political repression of the people through
			 arbitrary executions, mass arrests, deportations, the suppression of free
			 speech, confiscation of private property, and the destruction of cultural and
			 moral identity and civil society, all of which deprived the vast majority of
			 the peoples of Central and Eastern Europe of their basic human rights and
			 dignity, separating them from the democratic world by means of the Iron Curtain
			 and the Berlin Wall; and
		Whereas the memories of Europe’s tragic past cannot be
			 forgotten in order to honor the victims, condemn the perpetrators, and lay the
			 foundation for reconciliation based on truth and remembrance: Now, therefore,
			 be it
		
	
		That the House of Representatives supports
			 the designation of Black Ribbon Day to recognize the victims of Soviet
			 Communist and Nazi regimes.
		
